Case 1:19-cv-10506-AT-SLC Document 76 Filed 12/04/20 Page 1 of 3

H ARRINGTON 81 Main Street, Suite 215 | White Plains, NY 10601
Ocxo g. Tel: 914.686.4800 | Fax: 914.686.4824

MICHAEL W. FREUDENBERG, PARTNER
Monk LLP mfreudenberg@homlegal.com

ATTORNEYS-AT-LAW

 

December 4, 2020
Via ECF

Hon. Sarah L. Cave

United States Magistrate Judge
United States District Court-SDNY
500 Pearl Street, Courtroom 18A
New York, NY 10007

Re: | Sydney Hyman vy. Andrew Fabbri and Jessica Cohen
Case No. 19-civ. 10506 (AT)

Dear Judge Cave:

We represent Plaintiff Sydney Hyman (‘Plaintiff’ or “Hyman”) in the above referenced
matter.

On March 19, 2020, counsel for Defendants, Murad Khan, Esq., submitted a letter motion
(ECF Document 68) to Your Honor with our consent on behalf of Plaintiff, requesting a one-
month extension of the due dates for discovery reflected in the March 3, 2020 Civil Case
Management Plan and Scheduling Order (ECF Document 61). On March 20, 2020, Your Honor
issued an Amended Civil Case Management and Scheduling Order (ECF Document 69) granting
Defendants’ extension request modifying the Civil Case Management Plan and Scheduling Order
dated March 3, 2020.

On July 1, 2020 (ECF Document 73), we submitted a letter to Your Honor, on consent of
Defendants’ counsel, requesting an additional 120 days extension of time of the dates set forth in
Your Honor’s March 20, 2020 Amended Civil Case Management and Scheduling Order. On
July 2, 2020, Your Honor issued a Second Amended Civil Case Management and Scheduling
Order (ECF Document 74) granting the extension request.

The reasons for Plaintiff's request for an additional extension of time is as follows:

As previously reported, Plaintiff is still unable to reside in her home located at 51 Greene
Street, Unite 3, New York, New York since September 15, 2016, the date of the fire that is the
subject of this lawsuit (the “Fire”). Plaintiff has been forced to expend enormous resources of
time and effort first to make and move into emergency alternate living arrangements and
thereafter to find, to arrange and to move in and out of a series of (currently 11) temporary
accommodations.

To date, Plaintiff has produced 81,451 pages of documents responsive to the Defendants’
demands. Despite Plaintiff's best efforts, it has been extremely time consuming and challenging
Case 1:19-cv-10506-AT-SLC Document 76 Filed 12/04/20 Page 2 of 3

Hon. Sarah L, Cave

United States Magistrate Judge
United States District Court-SDNY
December 4, 2020

Page 2

process for her to access, organize, and produce all responsive documents due to the above
referenced issues. As explained in our July 1, 2020 letter, there have been additional obstacles
that have prevented Plaintiff from accessing and removing hard copy files of documents
responsive to Defendants’ document demands in Plaintiff's storage unit located in the basement
of 51 Greene Street. There are three ways to access the basement storage unit. First, the elevator
that served as the principal means of access was severely damaged in the Fire and remains
inoperable today. Second, the Commercial Unit on the ground floor (a clothing store that, unlike
the Residential Units, was able to reopen after the Fire) has access to the basement but was
closed since March due to COVID-19. The third and final means of access is through a hatch
door to the basement that requires a ladder and is potentially hazardous due to the current
compromised condition of the building.

Plaintiff was able to overcome these obstacles, as well as additional complications
resulting from COVID-19 and the fact that Plaintiff has been living in a series of multiple
alternate housing arrangements since the Fire. However, due to the extensive document
production (81,451 pages to date), the barriers to access, Plaintiff having to single-handedly
perform this function, and the time for counsel to review the documents prior to production,
Plaintiff's responsive documents were not produced until yesterday.

To date, Defendants have not provided any responsive documents to Plaintiff's demands.
We understand that Mr. Lehman, who was the attorney for the Defendants that was our primary
contact, is no longer involved in the case. Yesterday, 1 spoke with Mr. Khan who confirmed
same and advised that he would have to speak with his clients about discovery and agreeing to
dates that are being requested by Plaintiff in the Proposed Third Amended Civil Case
Management and Scheduling Order. | did let Mr. Khan know that I would be making this
request today, have followed up by telephone but have not heard back from him as of the filing
of this letter.

It is respectfully requested that under these most unusual circumstances, the Court please
grant the requested extension of the dates in the Amended Civil Case Management and
Scheduling Order. There will be no prejudice to any party by the extension. Defendants have
yet to consent or object to this application. This is Plaintiff's second request for an extension of
discovery deadlines. As referenced above, Defendants’ first request for a 30 day extension of
due dates for discovery was granted on March 20, 2020. The requested dates in the Proposed
Third Amended Civil Case Management and Scheduling Order assume that Defendants will be
timely producing their responsive documents to Plaintiff's discovery demands in the near future.

Current Schedule
The current discovery schedule is as follows:
1. All fact discovery is to be completed by November 30, 2020.

2, Parties must meet-and-confer to set a schedule for expert disclosures and
Case 1:19-cv-10506-AT-SLC Document 76 Filed 12/04/20 Page 3 of 3

Hon. Sarah L. Cave

United States Magistrate Judge
United States District Court-SDNY
December 4, 2020

Page 3

deposition by December 14, 2020.
3. All expert discovery is to be completed by January 18, 2020.

4. Pre-motion [etter(s) on motions for summary judgment are due by February 1,
2020.

5. Depositions are to be completed by October 29, 2020.

6. Requests to Admit to be served by November 12, 2020,

Proposed Schedule

A Proposed Third Amended Civil Case Management and Scheduling Order is attached to
this letter respectfully requesting an adjournment of all of the above deadlines for the reasons set
forth herein. It is respectfully requested that the attached or a similar proposed amended
scheduling order be entered by the Court. Alternatively, that a conference be scheduled to
discuss the remaining discovery and deadlines.

Thank you in advance for your kind attention to this matter.

Respectfully submitted,

Michael W. Freudenberg

Michael W. Freudenberg
MWF
Enc,

cc: Counsel for Record (w/enc.), via ECF
